Title: To Thomas Jefferson from Albert Gallatin, 29 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Jan 29th 1802
          
          The papers which accompany this contain all the documents & the whole information which I can obtain in this department on the subject of the Barbary powers. The rough draft of the letter to the Secretary of State, & the general sketch marked (AA) exhibit the substance of the whole. As soon as the papers are returned they may be transmitted officially to the Depart. of State, as the letter to the Secretary is the only paper to be transcribed—
          Respectfully submitted by
          
            Albert Gallatin
          
        